DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/474,051 filed September 14, 2021. Claims 1-11 & 13-19 are currently pending and have been considered below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,139,346. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (Pre-Grant Publication 2017/0082892) in view of Chen (Pre-Grant Publication 2017/0343859) and Choi (Pre-Grant Publication 2015/0048333).
Regarding claim 1 & 17, Chung discloses a display device comprising:
an emission layer/light source (Fig. 1, 10) in which first pixel area, second pixel area and third pixel area (PX1-PX3) are defined.
a color filter layer (20) disposed on the emission layer, wherein the color filter layer comprises first to third color filters (20a-20c) overlapping the light source, respectively, wherein the first to third color filters emit first light to third light (Paragraph [0008]), respectively, which are different from one another;
a first optical filter layer (30) disposed on the color filter layer, wherein the
first optical filter transmits at least one of the first light and the second light, and reflects or absorbs the third light (Paragraph [0054 & 0065]); and
wherein at least one of the first to third color filters comprises quantum dots (2a/2b).
The first, second and third light can be red, green and blue light (Paragraph [0008]).
Wherein each of the first to third pixels areas of the emission layer emits the third light/blue light (Paragraph [0044]).

Chung does not disclose an organic emission layer which defines a first, second and third pixel or a light focusing layer disposed between the color filter layer and the organic emission layer overlapping the first to third pixel areas. However Chen discloses a display device comprising: 
A light source (Fig. 3a, 10) including an array of OLEDs (131) to form a plurality of pixels wherein the pixels are overlapped by color filter and wavelength conversion material in a display panel (20).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light source as an array of OLEDs because it will allow control of a specific OLED to be energized to generate blue light and a corresponding pixel region can be turned on (Paragraph [0071]).

Choi discloses a display device comprising:
A light focusing layer (301a) form between a color filter layer (230) and organic emitting layer (370) wherein the light focusing layer comprises first to third parts overlapping the first and third pixel areas.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer between the color filter and pixels because it will improve light efficiency and may eliminate the need for a polarizer used in conventional OLED displays (Paragraph [0053 & 0056]).

Regarding claim 2, Chung further discloses:
The first optical filter layer blocks light having a wavelength less than or equal to about 500 nm (Paragraph [0055]).

Regarding claim 3 & 4, Chung further discloses:
The first optical filter layer is designed to be integrally formed as a single unit at specific overlap portions of the light source such as in the regions of the red and green color filter (20b & 20c) and an opening is defined in the filter at a position overlapping the transparent/blue filter (20a). 

Regarding claim 5, Chung, Chen and Choi discloses all of the limitations of claim 1 (addressed above). Choi further discloses:
A refractive index of the light-focusing layer is in a range from about 1.4 to about 2.5 (Paragraph [0054]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer having a refractive index in range of 1.4-2.5 because it will improve light efficiency (Paragraph [0053]).

Regarding claim 6, Chung, Chen and Choi discloses all of the limitations of claim 1 (addressed above). Choi further discloses:
The thickness of the light focusing layer (301a) and a sealing layer (302a) may be 5-20µm therefore a gap exist between the organic emission layer and the color filter layer is in a range from about 5 µm to about 100 µm.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer having a thickness of 5-20µm because it will improve light efficiency (Paragraph [0053]).

Regarding claim 7 & 8, Chung, Chen and Choi discloses all of the limitations of claim 1 (addressed above). Choi further discloses:
The light focusing parts comprise a convex lens (Fig. 3) and has a tilting angle of the lens has range of 10-80 degrees. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer having a convex lens and a tilting angle of 30-90 degrees because it will improve light efficiency (Paragraph [0053]).

Regarding claim 10 & 11, Chung, Chen and Choi discloses all of the limitations of claim 1 (addressed above). Choi further discloses:
The width of the light focusing layer can be -5 to +5 µm with respect to the width of each pixel and therefore can be larger than the width of the pixel areas (Paragraph [0013]) and the parts of the light focusing layer are disposed to overlap a pixel area (370).


It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer having a width of -5 to +5 with respect to the width of the pixels and overlapping the pixel area because it will improve light efficiency (Paragraph [0053]).

Regarding claim 14 & 15, Chung further discloses:
a second optical filter layer (40) disposed between the color filter layer and the organic emission layer, wherein the second optical filter layer transmits the third light and reflects at least one of the first light and the second light wherein the second optical filter layer reflects light having a wavelength greater than about 500 nm (Paragraph [0094]).

Regarding claim 16, Chung, Chen and Choi discloses all of the limitations of claim 1 (addressed above). Choi further discloses:
a sealing layer (302a) disposed on the light-focusing layer and having a refractive index lower than a refractive index of the light-focusing layer (Paragraph [0015]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the sealing layer between the second optical filter and the light focusing layer and having a lower refractive index than the light focusing layer because it will improve light efficiency and may eliminate the need for a polarizer used in conventional OLED displays (Paragraph [0053 & 0056]).

Regarding claim 18 & 19, Chung further discloses:
The first light has a center wavelength from 620 to 630nm (Paragraph [0080]).
The second light has a center wavelength from 525 to 535nm (Paragraph [0080]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (Pre-Grant Publication 2017/0082892) in view of Chen (Pre-Grant Publication 2017/0343859), Choi (Pre-Grant Publication 2015/0048333) and Kim (Pre-Grant Publication 2018/0166643).
Regarding claim 9, Chung discloses a display device comprising:
an emission layer/light source (Fig. 1, 10) in which first pixel area, second pixel area and third pixel area (PX1-PX3) are defined.
a color filter layer (20) disposed on the emission layer, wherein the color filter layer comprises first to third color filters (20a-20c) overlapping the light source, respectively, wherein the first to third color filters emit first light to third light (Paragraph [0008]), respectively, which are different from one another;
a first optical filter layer (30) disposed on the color filter layer, wherein the
first optical filter transmits at least one of the first light and the second light, and reflects or absorbs the third light (Paragraph [0054 & 0065]); and
wherein at least one of the first to third color filters comprises quantum dots (2a/2b).

Chung does not disclose an organic emission layer which defines a first, second and third pixel or a light focusing layer disposed between the color filter layer and the organic emission layer overlapping the first to third pixel areas wherein at least one of the first to third light focusing parts comprises a micro-prism having a tilting angle from about 20 to 80 degrees. However Chen discloses a display device comprising: 
A light source (Fig. 3a, 10) including an array of OLEDs (131) to form a plurality of pixels wherein the pixels are overlapped by color filter and wavelength conversion material in a display panel (20).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light source as an array of OLEDs because it will allow control of a specific OLED to be energized to generate blue light and a corresponding pixel region can be turned on (Paragraph [0071]).

Choi discloses a display device comprising:
A light focusing layer (301a) form between a color filter layer (230) and organic emitting layer (370) wherein the light focusing layer comprises first to third parts overlapping the first and third pixel areas.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer between the color filter and pixels because it will improve light efficiency and may eliminate the need for a polarizer used in conventional OLED displays (Paragraph [0053 & 0056]).

Kim discloses a light emitting diode comprising:
A light enhancing/focusing layer (Fig. 1 & 2a-2b, 172) wherein the light enhancing layer includes micro-prisms having a base angle (Fig. 4) of about 10-45 degrees (Paragraph [0077]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the light focusing layer to comprise a micro-prism having a tilting angle from about 20 to 80 degrees because micro-prism having an angle of 10-45 degree will allow the LED structure to have an excellent light amount and increase optical efficiency (Paragraph [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818